Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This Office Action is in response to the Applicant’s reply received 3/9/2020.  Claims  21-40  are pending and considered on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10857212. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim are drawn to treating Pompe disease in a subject with the following steps:
Administering a first composition comprising a compound selected from the group consisting of 1-deoxynojirimycin, n-butyl-deoxynojirimycin (i.e. misglustat) or pharmaceutically acceptable salts thereof;
Administering a second composition comprising alpha-glucosidase.

Also ‘212 teaches that the first and second compositions are combined and administered as a single composition, this would be obvious since changes to the sequence of adding ingredients (e.g. sequential vs. simultaneous addition of components)  and making a composition separable are obvious (see MPEP 2144.04 IV and V). Therefore the scope of the current claims appears to overlap this patent.

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10512677. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim are drawn to treating Pompe disease in a subject with the following steps:
Administering a first composition comprising a compound selected from the group consisting of 1-deoxynojirimycin, n-butyl-deoxynojirimycin (misglustat) or pharmaceutically acceptable salts thereof;
Administering a second composition comprising alpha-glucosidase.
The only difference between the current claims and the patent are the units of the two components.  However this would be obvious via routine optimization inside the guidelines provided by the current specification.  Therefore the scope of the current claims appears to overlap this patent.

s 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9404100. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim are drawn to treating Pompe disease in a subject with the following steps:
Administering a first composition comprising a compound selected from the group consisting of 1-deoxynojirimycin, n-butyl-deoxynojirimycin (i.e. misglustat) or pharmaceutically acceptable salts thereof;
Administering a second composition comprising alpha-glucosidase.
While ‘100 teaches that the first and second compositions are combined and administered as a single composition, this would be obvious since changes to the sequence of adding ingredients (e.g. sequential vs. simultaneous addition of components)  and making a composition separable are obvious (see MPEP 2144.04 IV and V).
Also the current claims and the patent differ in the units of the two components.  However this would be obvious via routine optimization inside the guidelines provided by the current specification.  Therefore the scope of the current claims appears to overlap this patent.


Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9303249. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim are drawn to treating Pompe disease in a subject with the following steps:
Administering a first composition comprising a compound selected from the group consisting of 1-deoxynojirimycin, n-butyl-deoxynojirimycin (i.e. misglustat) or pharmaceutically acceptable salts thereof;
Administering a second composition comprising alpha-glucosidase.
While the current claims and the patent differ in the units of the two components, this would be obvious via routine optimization inside the guidelines provided by the current specification.  
Also ‘249 teaches that the first and second compositions are combined and administered as a single composition, this would be obvious since changes to the sequence of adding ingredients (e.g. sequential vs. simultaneous addition of components)  and making a composition separable are obvious (see MPEP 2144.04 IV and V). Therefore the scope of the current claims appears to overlap this patent.
	
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-34 of copending Application No. 17061691. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim are drawn to treating Pompe disease in a subject with the following steps:
(i)	Administering a first composition comprising a compound selected from the group consisting of 1-deoxynojirimycin, n-butyl-deoxynojirimycin (i.e. misglustat) or pharmaceutically acceptable salts thereof;
(ii)	Administering a second composition comprising alpha-glucosidase.

Also ‘691 teaches that the first and second compositions are combined and administered as a single composition, this would be obvious since changes to the sequence of adding ingredients (e.g. sequential vs. simultaneous addition of components)  and making a composition separable are obvious (see MPEP 2144.04 IV and V). Therefore the scope of the current claims appears to overlap this patent..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, 11-12, 14, 16-18, 39 and 40 of copending Application No. 14398210. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim are drawn to treating Pompe disease in a subject with the following steps:
(i)	Administering a first composition comprising a compound selected from the group consisting of 1-deoxynojirimycin, n-butyl-deoxynojirimycin (misglustat) or pharmaceutically acceptable salts thereof;
(ii)	Administering a second composition comprising alpha-glucosidase.
While the current claims and the patent differ in the units of the two components, this would be obvious via routine optimization inside the guidelines provided by the current specification.  


Claims are not obvious over the prior art.
Examples 7 and 8 show the combination of 1-DNJ with GAA prevents enzyme inactivation in the blood, which is surprising since 1 -DNJ is expressly known as an inhibitor for GAA (see Fig. 4). Also the Applicant has shown that preparing a composition of 1-deoxynojirimycin (1- DNJ) or n-butyldeoxynojirimycin (n-BNJ) allows for a higher concentration of acid a-glucosidase (GAA) with reduced aggregation which leads to increase solubility of the enzyme and increased tissue uptake (Specification, Examples 10, 11 and 13 and Table 3). All of these features lead to an unexpectedly enhanced treatment method not taught in the prior art.

Request for Interview
The Examiner believes an interview would be useful in progressing this case since allowable subject matter is present in this invention.  The Applicant is encourage to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 

	In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699